Citation Nr: 9914609	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1944.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  The issues of an increased rating for rheumatic heart 
disease and of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability are addressed in the remand section of this 
decision.  The veteran has claimed service connection for 
hypertension secondary to his service-connected rheumatic 
heart disease, this issue is not in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Degenerative joint disease of the knees is not shown to 
be related to service, and was not shown to a compensable 
degree within one year of separation therefrom.


CONCLUSION OF LAW

Arthritis of the knees was not incurred in or aggravated by 
active service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim which 
is plausible, and all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.

Factual Background

The veteran's service medical records reveal that he had no 
knee pathology when he entered service in October 1942.  In 
May 1944 he sought treatment for a sore heel and a few days 
later for swollen knees.  In July 1944 a diagnosis of 
rheumatic fever was made.  An August 1944 examination report 
indicates that the veteran had slight pain and mild swelling 
of the right knee.  The diagnoses were acute severe rheumatic 
fever involving the knees, ankles, hips and lumbar spine; and 
valvular heart disease, mitral stenosis and mitral 
insufficiency secondary to the rheumatic fever.  The August 
1944 Certificate of Disability for Discharge noted rheumatoid 
fever, affecting the joints, including the knees.  

A February 1947 VA rating examination report states that the 
veteran had articular rheumatism of the right hip and right 
knee.  The examiner commented that the rheumatic condition of 
the right knee was not disabling.  The diagnoses include 
rheumatism involving the left (sic) knee joint.  

A January 1949 VA rating examination report was negative for 
complaints, symptoms or findings regarding knee conditions.  

A letter dated in February 1949 from D. D. Dieter, M.D., 
related that the veteran was still having joint pains and 
tenderness from active bouts of rheumatic fever.  

A March 1949 letter from the veteran's wife stated that the 
veteran's hip and legs hurt.  

A letter dated in March 1949 from John C. Baker, M.D., noted 
that the veteran was still having joint pains and stiffness 
in his legs and right hip.  Dr. Baker wrote again in May 
1952, stating that the veteran's rheumatic heart condition 
limited him to very light work.  The letter did not mention a 
knee condition.  

A June 1952 VA rating examination report is negative for 
complaints, symptoms or findings regarding a knee condition.

A May 1978 VA rating examination report contains a vague 
complaint about the veteran's legs, but no findings of a knee 
condition.  

A December 1988 VA medical examination noted complaints of 
severe knee pain upon walking 4 to 5 blocks.  The report was 
negative for findings of a knee condition.  

Service connection for knee conditions was denied by rating 
decision dated in February 1990. 

Three statements, two of which are dated in October 1991 from 
friends of the veteran state that the veteran came home from 
the Army with bad knee trouble.  Two of the statements 
attribute the knee problems to rheumatic fever.  

A note dated in February 1992 from C. F. Kerby, M.D., states 
that the veteran was treated for knee pain in October 1989 
and October 1991.  

VA treatment notes dated in February and July 1992 contain 
complaints of knee pain since service.  The February note has 
an impression of degenerative joint disease of the knees; but 
it and the July note are negative for opinions linking the 
veteran's knee condition to his active service.  

A March 1992 VA medical examination noted complaints of 
swelling, pain and dysfunction of the knees.  The diagnosis 
was degenerative joint disease of the knees.  

A July 1992 VA orthopedic consultation report included a 
history of rheumatic fever in service.  Present complaints 
included bilateral knee pain.  An X-ray revealed bilateral 
medial patellofemoral degenerative joint disease.  The 
assessment was bilateral degenerative joint disease of the 
knees.  The consultation did not contain an opinion regarding 
the etiology of the veteran's knee pain.  

Treatment notes dated from October 1988 to November 1993 from 
Dr. Kirby, cite the veteran's history of knee pain and 
rheumatic fever, but are negative for an opinion linking his 
knee pain to service or a service-connected disability.  

Treatment notes dated from December 1992 to July 1993 from 
Jon M. Strauss, M.D., include a December 1992 statement that 
the veteran had applied for but had been denied Social 
Security Administration benefits.  The veteran felt that most 
of his rheumatic fever and arthritis were incurred in 
service.  A January 1994 letter from Dr. Strauss states that 
both the veteran's the veteran's arthritis was secondary to 
the rheumatic fever he incurred in service.  

A February 1994 VA X-ray report noted increased narrowing of 
the medial aspect of both knee joints since 1992. The 
impression included severe degenerative joint disease of both 
knees with increased medial joint space narrowing since 1992.  

A February 1994 VA medical examination report related 
complaints of bilateral knee pain and other joint pains.  The 
diagnoses included severe degenerative arthritis of the 
knees.  

Associated with the claims folder are office notes from Jon 
M. Strauss, M.D.  An August 1995 letter from Dr. Strauss 
opined that the veteran's rheumatic fever was very probable 
the result of exposure to adverse conditions in service.  The 
letter was silent regarding the veteran's knee condition.  

An October 1995 VA review report revealed that the veteran's 
records, including his X-rays, had been reviewed by a VA 
rheumatologist who opined that there was no sign of symptoms 
of rheumatoid or inflammatory joint disease.  The specialist 
stated that degenerative joint disease is not a result of 
rheumatic fever or rheumatic heart disease.  As a result of 
the specialist's review, the diagnosis was to be changed to 
the following:  bilateral degenerative joint disease of the 
knees not resulting from rheumatic heart disease or rheumatic 
fever.  

A June 1996 VA cardiology examination report contains a 
diagnosis of rheumatic heart disease by history.  

During the veteran's personal hearing in February 1997 he 
testified that the examiner at his VA examination said that 
he could help the veteran but that he did not aim to because 
he did not know if the veteran had had rheumatic fever 
because he did not have the veteran's original records.  He 
testified that he had had knee pain and since service.  He 
stated that his knees swell if walks at all.  He relieves the 
problem by sitting and taking aspirins or Bufferin.  He can 
move his knees but it hurts.  His hips and back also hurt.  
He was told that he has arthritis that is spreading.  He 
stated that he has been told that when he have rheumatic 
fever the joints swell and then go back down.  But in his 
case it was a mistake; he had been bothered with it for over 
50 years and he could not understand it.  

The veteran's wife testified that the examiner looked at the 
veteran's records and then said that he was not going to help 
him because he did not know that he even had rheumatic fever.  
She stated that the veteran has swelling from his ankles up.  
She has lived with the veteran for over fifty years and it 
has been this way ever since he came out of service.  But it 
does no good to go to the VA men.  They would just say that 
his records had burned up.  That went on for over 40 years.  
Then they told us once that if he would get so many people 
that knew him when he got out of service that that would 
help.  We got that, but it did not help.  

The veteran and his wife testified that that the VA examiner 
told them that all the veteran had was a little arthritis and 
that he should get in the shower every day.  They also 
complained about his attitude during the examination.  

Analysis

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for arthritis which becomes manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1995).

Service connection requires a finding that there is a current 
disability which has a definite relationship with an injury 
or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A 
disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive 
period, and that the veteran still has such a disorder.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 95 
(1997).  Such evidence must be medical unless it relates to a 
disorder which may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  If the disorder 
is not chronic, it may still be service connected if the 
disorder is observed in service or an applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Id. at 496-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred inservice.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In the instant case, the veteran was separated from active 
service in August 1944.  VA examination reports dated in 
January 1949 and June 1952 were negative for complaints or 
findings of joint conditions.  In 1949 Dr. Dieter wrote that 
the veteran had joint pain due to rheumatic fever, but Dr. 
Baker did not tie the veteran's complaints of joint pain to 
his rheumatic fever in his letters of March 1949 and May 
1952.  The June 1952 VA examination report was negative 
regarding knee complaints.

It was in 1992, over forty years after the veteran's 
separation from active service, that an X-ray revealed 
degenerative joint disease of the knees and a diagnosis was 
made. 

Although Dr. Strauss has opined that the veteran's arthritis 
was secondary to his rheumatic fever in service; nothing in 
the record indicates that rheumatology is his specialty.  The 
October 1995 VA opinion that excludes any link between the 
veteran's bilateral degenerative joint disease of the knees 
and his rheumatic heart disease or rheumatic fever was 
rendered by a rheumatology specialist.  The Board has 
considered the opinion of Dr. Strauss, but finds the opinion 
of the rheumatology specialist to be the more persuasive of 
the two.  The opinions of the veteran and his wife have been 
considered, but as they have no medical expertise, their 
assertions are not persuasive.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  

The veteran's degenerative joint disease of the knees was 
first diagnosed in 1992, approximately 40 years after service 
and the rheumatology specialist who reviewed the most recent 
examination opined that it was not attributable to the 
veteran's rheumatic heart disease or rheumatic fever.  There 
is no medical evidence that arthritis or any other knee 
disability was manifest to any degree within one year of the 
veteran's separation from active service.  Accordingly, a 
clear preponderance of the evidence is against an award of 
service connection for arthritis of the knees. 38 U.S.C.A. §§ 
1101, 1110, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue regarding entitlement to service connection for 
arthritis of the knees.  38 U.S.C.A. § 5107.


ORDER

The appeal of the issue of entitlement to service connection 
for arthritis of the knees is denied. 


REMAND

Service connection was established for valvular heart disease 
by rating decision dated in August 1944.  The disability was 
originally evaluated as 60 percent disabling.  By rating 
decision dated in February 1949, the evaluation was decreased 
to the current 10 percent.

The Board further notes that during the pendency of this 
appeal, VA issued revised regulations amending the section of 
the VA Schedule for Rating Disabilities concerning 
cardiovascular disabilities in January 1998.  In view of the 
intended effect of this action to ensure that the rating 
schedule uses current medical terminology, unambiguous 
criteria, and that it reflects medical advances which have 
occurred since the last review, and in an effort to extend to 
the veteran every equitable consideration, the Board believes 
that the veteran's claim should be evaluated pursuant to the 
revised regulations, and that the veteran be afforded a VA 
cardiac examination.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991). 

In the instant case, the RO appears to have applied the older 
version of the schedular provisions concerning the evaluation 
of the veteran's rheumatic heart disease.  However, it is not 
clear that the RO followed Karnas and considered the 
increased rating claim under both the old and new standards 
and then applied the version that was the more favorable to 
the veteran.

A treatment note dated in December 1992 from Jon M. Strauss, 
M.D., states that the veteran had applied for Social Security 
Medicare and had been turned down.  The record does not 
contain any Social Security Administration decisions or the 
evidence on which any decisions were based.  

The most recent treatment notes concerning the veteran's 
rheumatic heart disease are dated in June 1996.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A.  § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and dates of treatment for any 
health care provider, private or VA who 
has treated the veteran for rheumatic 
heart disease, from June 1996 to present.  
Any records received should be associated 
with the claims folder.

2.  The RO should contact the Social 
Security Administration and request 
copies of any decision and all records, 
including medical records regarding a 
determination of the veteran's 
employability for Social Security 
disability purposes.  Any records 
received should be associated with the 
claims folder.

3.  The RO should schedule the veteran 
for a VA cardiology examination to 
determine the severity and extent of any 
impairment.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail, to include metabolic 
equivalents.  The claims file, including 
a copy of the REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for rheumatic 
heart disease in light of the new 
schedular criteria for rheumatic heart 
disease and the Court's holdings in 
Bernard v. Brown, 4 Vet.App. 384 (1993) 
and Karnas.  They must also review the 
old criteria.  The RO must explain to the 
veteran which criteria were used in 
rating the disability and why the 
selected criteria are more favorable to 
the veteran.

5.  After the completion of the above, 
the RO should readjudicate the veteran's 
claim of entitlement to a total rating 
based on individual unemployability due 
to service-connected disability.  

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals




